DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on September 7, 2021.
Applicant’s election without traverse of Group I, directed to a knitted component in the reply filed on September 7, 2021 is acknowledged. Claims 13 - 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of forming a knit textile, there being no allowable generic or linking claim.
Claims 1 – 12 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statements filed on April 8, 2020 and June 23, 2021 have been considered. Signed copies of the corresponding 1449 forms have been included with this office action. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “103” has been used to designate both the laces and the eyelets of the shoe upper, as in Fig. 2.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 152, described in paragraph [0024] of the specification as filed.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1, 8, and 11 use the word “substantially.” This is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
For examination purposes, the limitation a “window region formed substantially of” is interpreted as formed from at least half of the required component. The limitation “sustainably maintain their knit loop structure” is interpreted to encompass any structures that are not completely fused solid.
Claims 2 – 7 and 9 – 12 are rejected as being dependent on claims 1 and 8.
Claim 12 recites the limitation “wherein knit loops of the second yarn are visually distinguishable from the first thermoplastic material.” This is a relative phrase which renders the claim indefinite. The term “visually distinguishable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear if the loops are visually distinguishable by color, transparency, texture, or the structure of the fused yarns are what visually distinguishes the two yarns, and to what extent they need to be visually distinguishable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8 - 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Podhajny (US20150216253).
As per claim 8, Podhajny teaches:
A textile comprising a first thermoplastic material and a second yarn (Abstract: “The monofilament knit element is formed by knitting with a monofilament strand. The monofilament knit element is formed of a unitary knit construction with the remaining portions of the knitted component, including peripheral portions that are knit using a natural or synthetic twisted fiber yarn…. A fusible strand may be knit with the monofilament knit element.” In [0044], Podhajny teaches the fusible yarn may be at least partially formed from a thermoplastic polyester material. The monofilament yarn knit with the fusible strand reads on the first thermoplastic material. The natural or synthetic twisted fiber yarn reads on the second yarn.”)
A first region comprising the first thermoplastic material and the second yarn, a window formed substantially of the first thermoplastic material, and a transition region formed of the first thermoplastic material and the second yarn, the transition region being located between the first region and the window, wherein the second yarn from the first region extends through the transition region towards the window (In Fig. 1, the window region is interpreted as the monofilament knit element 131. In [0046], Podhajny discusses that there may be a boundary zone where a portion of the knitted component 130 transitions from one yarn type, such as the natural or synthetic twisted fiber yarn to the monofilament knit element 131. This boundary zone is interpreted as reading on the 133 and 134, and a portion of the boundary zone so that the area includes at least a portion of the first yarn.)
The first thermoplastic material is at least partially fused to one or more knit loops of the second yarn ([0094]: “When heat is applied to fusible stand 1302 sufficient for fusible strand 1302 to reach its glass transition temperature and become substantially plastic, fusible strand 1302 may attach or bond with only portions of adjacent natural synthetic twisted fiber yarns.”)
The window is at least semi-transparent ([0047]: “In some embodiments, monofilament strands forming monofilament knit element 131of the upper 120  may be transparent, translucent or opaque depending on the characteristics or properties of the material used to make the monofilament strand. In an exemplary embodiment, monofilament knit element 131 may be formed using monofilament strands that are transparent, semi-transparent and/or translucent, so that at least some details of a foot of a wearer from the interior of the article 100 may be visible through the upper 120.”
As per claim 9, Podhajny teaches:
Wherein the window is formed exclusively of the first thermoplastic material ([0041]: “In one embodiment, monofilament knit element 131 may form substantially all or an entirety of upper 120. For example, with the exception of peripheral portions of upper 120, including throat portion 134, collar portion 133… the remaining portion of upper 120 is formed entirely from knitted monofilament strands of monofilament knit element 131.” As the throat portion and collar portion are interpreted as reading on the 
As per claim 10, Podhajny teaches:
Wherein the first region at least partially surrounds the window (As shown in Fig. 1, the first region, which is interpreted as reading on the peripheral regions 133 and 134, partially surrounds the window region, which is interpreted as the monofilament knit element 131.)
As per claim 11, Podhajny teaches:
Wherein one or more knit loops of the second yarn substantially maintain their knit loop structure in the transition region (As described in [0090], Fig. 14B shows interloped portions of a heated knit element. Fusible strand 1302 is joined to a knitted course 1301 which does not include a fusible strand. The Figure shows that the loops of the second yarn have substantially maintained their loop structure as claimed.)
As per claim 12, Podhajny teaches:
Wherein knit loops of the second yarn are visually distinguishable from the first thermoplastic material in at least the transition region (When the first thermoplastic material is taught to be a transparent monofilament as taught in [0047], it will naturally follow that it will be visually distinguishable from the second yarn, which is defined as a natural twisted fiber yarn (Abstract), and would not be transparent.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 - 7 are rejected under 35 U.S.C. 103 as being unpatentable over Podhajny (US20150216253) and McFarland (US20170245581).
As per claim 1, 2, 3, and 5 Podhajny teaches:
A knitted component comprising a first yarn comprising a thermoplastic material having a first melting temperature and a second yarn having a second melting 
A first region comprising the first yarn and the second yarn, wherein the first region comprises a greater percentage by unit area of the second yarn than the first yarn, a window region formed substantially of the first yarn, and a transition region located between the first region and the window region, and wherein in the transition region, the second yarn from the first region extends to the window region and terminates at or before the window region (In Fig. 1, the window region is interpreted as the monofilament knit element 131. In [0046], Podhajny discusses that there may be a boundary zone where a portion of the knitted component 130 transitions from one yarn type, such as the natural or synthetic twisted fiber yarn to the monofilament knit element 131. This boundary zone is interpreted as reading on the transition region. It is the Examiner’s opinion that the first region is can be selected to include the peripheral region 133 and 134
A window region formed substantially of the first yarn ([0041]: “In one embodiment, monofilament knit element 131 may form substantially all o ran entirety of upper 120. For example, with the exception of peripheral portions of upper 120, including throat portion 134, collar portion 133… the remaining portion of upper 120 is formed entirely from knitted monofilament strands of monofilament knit element 131.” As the throat portion and collar portion are interpreted as reading on the first region, it naturally follows that the portion of the upper described as being formed entirely from knitted monofilament strands is the window region.”)
Wherein the first region at least partially surrounds the window region (As shown in Fig. 1, the first region, which is interpreted as reading on the peripheral regions 133 and 134, partially surrounds the window region, which is interpreted as the monofilament knit element 131.)
Podhajny teaches that the knitted upper comprises two types of yarns, where one of the yarn is a natural or synthetic twisted fiber yarn and that one of the yarns contains a fusible strand that can be manipulated upon heating (Abstract). Podhajny teaches that the fusible strand can be thermoplastic ([0044]). Podhajny does not explicitly teach:
Wherein the second melting temperature [of the second yarn] higher than the first melting temperature [of the first yarn]
Wherein the first melting temperature is between about 100 and about 150 degrees Celsius
Wherein the second yarn is a polyester yarn 
McFarland teaches a knitted upper for footwear that are formed by knitting one or more yarns together, wherein one of the yarns is thermoplastic and may be at least partially melted and subsequently cooled (Abstract). McFarland further teaches:
Wherein the melting temperature of the second yarn is higher than the first melting temperature, and wherein the second yarn is a polyester ([0036]: “The knit structure may include a first yarn comprising a thermoplastic polymer and a second yarn comprising polyester. The thermoplastic polymer may have a melting temperature less than the melting temperature or decomposition temperature of the polyester.”)
Wherein the first melting temperature is between about 100 and 150 degrees Celsius ([0036]: “The melting point of the thermoplastic polymer may be, for example, between about 80°C and about 140°C.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the uppers of Podhajny with thermoplastic and polyester yarns with the claimed melting temperatures, as taught by McFarland. One of ordinary skill in the art would have been motivated because McFarland teaches that these materials with the claimed melting temperatures are suitable materials for knitted uppers containing a fusible and a non-fusible yarn. Podhajny teaches that the fusible yarn can be a thermoplastic material ([0044]) and the second yarn can be a natural or synthetic fiber (Abstract). The specific materials of McFarland are seen as species of the broad teachings of Podhajny. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960), Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and MPEP § 2144.07. 	
As per claim 4, Podhajny teaches:
Wherein the transition region includes a knitted course wherein the second yarn transitions to the first yarn ([0058]: “In some embodiments, collar portion 133 and throat potion 134 may be formed of a unitary knit construction with each other, as well as with the remaining portion of the knitted component 130, including monofilament knit element 131. That is, courses of monofilament knit element 131 are joined with courses of collar portion 133… In this embodiment, a course of a monofilament strand forming monofilament knit element may be joined (e.g. by interloping) to an adjacent course of the natural or synthetic twisted fiber yarn forming collar portion.”)
As per claim 6, Podhajny teaches:
Wherein the second yarn is a non-plastic yarn (In the Abstract, Podhajny teaches that the peripheral regions can be knit with natural fibers. Natural fibers as interpreted as being “non-plastic.”)
As per claim 7, Podhajny teaches:
Wherein the window region is exclusively formed of the first yarn ([0041]: “In one embodiment, monofilament knit element 131 may form substantially all or an entirety of upper 120. For example, with the exception of peripheral portions of upper 120, including throat portion 134, collar portion 133… the remaining portion of upper 120 is formed entirely from knitted monofilament strands of monofilament knit element 131.” As the throat portion and collar portion are interpreted as reading on the first region, it naturally follows that the portion of the upper described as being formed entirely from knitted monofilament strands is the window region.”)

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20170224044A1, which teaches a knitted upper component that contains a first thermoplastic yarn and a second yarn, w.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/J.N.C./Examiner, Art Unit 1789                                                                                                                                                                                                        

	/MARLA D MCCONNELL/            Supervisory Patent Examiner, Art Unit 1789